DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 04, 2022 has been entered. 

  Claims 2-3 and 5 were cancelled.  Claims 1 and 4 were amended and remain pending in the application for examination.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the    subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Benoit et al. in International Publication WO 2010/088329 A1, hereinafter referred to as Benoit, in view of Chien et al. in U.S. Publication No. 2017/0196025 A1, hereinafter referred to as Chien, which claims the priority benefit of U.S. Patent Application No. 62/311,948, filed on Mar. 23, 2016, Prov’48, and further in view of Godoroja in U.S. Publication 2001/0012270 A1, hereinafter referred to as Godoroja.


Regarding claim 1, Benoit discloses a terminal apparatus for communicating with a base station apparatus via a cell (wireless transmit/ receive unit {WTRU}, e.g., terminal apparatus, is in communication with Node-B, e.g., base station, para.32), the terminal apparatus comprising:
a transmitter configured to transmit a first signal (transmitter [element 110 in Fig.1C] configured to send explicit indication, e.g., first signal, on radio link failure condition on a carrier, para.86);
a receiver configured to receive a second signal (receiver [element 115 in Fig.1C] configured to receive necessary configuration information, e.g., second signal, in response to sending request to promote supplemental carrier [para.83] or receive configuration, e.g., second signal, on another frequency [para.86]); and
a controller configured to communicate with the base station apparatus by
redirecting an anchor carrier to a non-anchor carrier or the non-anchor carrier to the anchor carrier in the cell upon reception of redirection information from the base station apparatus (processor, [element 120 in Fig.1C] configured to continue transmission/ reception to Node-B on {non-anchor/ anchor} carrier which has physical dedicated channel established, stop UL transmission on failed {anchor/ non-anchor} carrier and shut off its transmitter, [para.45-46] for WTRU to set up missing uplink and downlink control channels on supplementary carrier with Node-B [para.86]); wherein:
a single timer is used for detecting radio link failure in the cell (single counter is used to count out-of-synch and in-synch indications and a single recover timer is used for both carriers wherein indications in-synch or out-of-synch of a carrier determine the radio link failure considering both carriers, para.59), the single timer being common between the anchor carrier and the non-anchor carrier (single counter/ timer is used for both carriers, para.59), 
the single timer starts based on receiving a predetermined number of
consecutive out-of-sync indications (starting a predetermined {single} timer, e.g., T315, when receiving a predefined number {N313} of out-of-synch indications, para.12, lines 6-12).
	Benoit also discloses signaling information as system information (para.84) and once the configuration information for the new anchor carrier has been received, the WTRU may continue to monitor the quality of the new supplementary carrier in order to attempt to re-establish synchronization with this carrier (para.85).
	However, Benoit does not disclose the single timer is configured in the  system information for an NB-IOT device; which is known in the art and commonly applied in data communications for radio link monitoring, as suggested in Chien’s disclosure as below.
Chien, from the similar field of endeavor, teaches the timer is configured in the system information for an NB-IOT device (value of detection timer is included in system information for NB-IOT user equipment {UE}, para.44 in Chien, or NB-IOT receives timer broadcasted in system information, pg.95 and 97 in Prov’48); which would be obvious that an NB-IOT device receives the value of the single timer; thus facilitating the device to determine the occurrence of a radio link failure by using the timer. 
	Benoit in view of Chien do not specifically disclose the single timer continues running without being restarted, in the case of redirecting the anchor carrier to the non-anchor carrier or the non-anchor carrier to the anchor carrier; which is known in the art and commonly applied in data wireless communications field for radio link monitoring, as suggested in Godoroja’s disclosure as below.
Godoroja, from the similar field of endeavor, teaches the timer continues running without being restarted in the case of a change in performance parameter (timer is allowed to continue to run rather than being reset when  delay time, e.g., performance parameter, is changed, so that any time counted toward the prior delay time still counts toward the new delay time, para.1-8).
Therefore, it would be obvious at the time before the claimed invention was filed to implement the feature of letting the timer continue running without restarting it – of Godoroja – in the method of redirecting the anchor carrier to the non-anchor carrier or the non-anchor carrier to the anchor carrier -- upon receiving redirection information from the base station, in the case of detecting the radio link failure or a performance change,  by using a single timer, which is commonly and continously used without being restarted for anchor and non-anchor carriers – from Benoit and Chien; thus  providing a user equipment with 


	Regarding claim 4, claim 4 is rejected for substantially same reason as applied to claim 1, except that claim 4 is in a method claim format.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gauvreau, Saagfprs, and Wu are cited to show that using a single timer for detecting the radio link failure on both first/ anchor and second/ non-anchor carriers, and continuing using the timer without restarting it  in redirecting a first frequency to a second frequency or the second frequency to the first frequency in the cell – would provide a user equipment with more opportunities to increase the chances of detecting the radio link problem rapidly on other carriers or on a total physical channel, and thus potentially minimize the loss of data or connection -- similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
           


	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465